Citation Nr: 1809050	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 50 percent for degenerative disc disease of the lumbar spine prior to May 27, 2010, and in excess of 60 percent thereafter. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Susan Krunic, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to June 1971 and from March 1977 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a May 2011 rating decision, the Veteran was assigned a 60 percent rating for his back disability, effective May 27, 2010.  That does not constitute a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

Additionally, the Board notes that the Veteran has been granted separate compensable ratings for fecal incontinence, urinary incontinence, and bilateral lower extremity neuropathy.  The Board notes that while those disabilities have been found to be a result of the Veteran's service-connected back disability, the Veteran did not appeal the ratings of effective dates assigned for those disabilities.  As such, the Board does not have jurisdiction to decide those issues and has limited its consideration to only the increased rating for the back disability alone.

This case was previously before the Board, most recently in July 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

Pursuant to the July 2015 remand, the Veteran was afforded a VA examination in June 2016 to assess the severity and manifestations of his service-connected lumbar spine disability.  The VA examiner assessed the Veteran with intervertebral disc syndrome but stated that he had no incapacitating episodes in the past twelve months.  In addition, she reported that it would be speculative to provide additional limitation of motion with repetitive use over time due to pain, weakness, fatigue, or incoordination because the examination was not done after repetitive movements over a period of time.  Additionally, she reported that it would be speculative to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the evaluation must be done during the presence of a flare-up in order to objectively compare baseline limitations to flare-up limitations.  She concluded that providing data of functional loss related to a possible future event such as a flare-up would be mere speculation.  

The Board notes that shortly following the examination, a decision issued by the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).   Moreover, a recent Court decision noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, the examiner stated that range of motion during flare-ups and repetitive use could not be estimated without resort to mere speculation because the examination was not performed during a flare-up or after repetitive use.  However, the examiner did not document the efforts made to provide an estimate of functional loss.  The Court stated that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any an inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

For these reasons, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of his service-connected lumbar spine disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

3.  The AOJ should confirm that the VA examination report and any opinions provided comport with this remand and conduct any other development warranted.  

4. Then readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




